DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/318,508.  Claims 1-12 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a shift range control device including an abnormality determination unit configured to determine an abnormality of the encoder based on the energization phase count value and the encoder count value before and after learning the wall position, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a shift range control device including a processor and a memory, the memory storing instructions configured to, when executed by the processor, cause the processor to determine an abnormality of the encoder based on the energization 
The prior art does not disclose nor render obvious a shift range control device including an abnormality determination circuit connected with the energization phase count circuit and the encoder count circuit and configured to determine an abnormality of the encoder based on the energization phase count value and the encoder count value before and after learning the wall position, in combination with the other elements required by independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
HORI et al. (US 2008/0001568 A1) and AMAMIYA et al. (US 2004/0200301 A1), being the closest prior art, disclose various shift range control devices that compensate for a detected abnormality within the system (see HORI et al., paragraphs [0063] and [0071]; AMAMIYA et al., Figs. 12-15).  However, the references fail to disclose the above mentioned limitations that deal with determining the abnormality of the encoder based on the energization phase count value and the encoder count value before and after learning the wall position. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HORI et al. (US 2008/0001568 A1) discloses a shift range control device (see ABSTRACT).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655